Orders of Supreme Court, Bronx County (Lewis R. Friedman, J.), entered March 6, 1992, granting plaintiff a preliminary injunction and adjudging defendants Zelda G. Pickett and Sharon L. McMillan guilty of contempt and imposing a fine of $250 together with counsel fees and disbursements of $7653, unanimously affirmed, with costs.
The order granting plaintiff a temporary restraining order was jurisdictionally valid and was never stayed, and thus had to be obeyed. The appeal of the contempt order does not bring up for review the temporary restraining order upon which it was predicated (see, Seril v Belnord Tenants Assn., 139 AD2d 401).
Defendants’ contention that the by-law restriction permitting only residential use of the condominium units is unenforceable is without merit. The statutory provision relied upon by defendants does not evince an intent to preempt the entire field and preclude any further regulation.
We have considered defendants’ other arguments and find them to be without merit. Concur—Carro, J. P., Milonas, Rosenberger, Ross and Rubin, JJ.